Citation Nr: 1225697	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gonadal failure with complications (alternatively referred to as hypogonadism), to include as a manifestation of an undiagnosed illness or as due to radiation exposure.  

2.  Entitlement to service connection for chronic fatigue syndrome diagnosed as sleep apnea, to include as a manifestation of an undiagnosed illness or as due to radiation exposure.  

3.  Entitlement to service connection for Reynaud's Syndrome, to include as a manifestation of an undiagnosed illness or as due to radiation exposure.  

4.  Entitlement to service connection for chronic pain syndrome, to include as a manifestation of an undiagnosed illness or as due to radiation exposure .  

5.  Entitlement to service connection for an innocently acquired psychiatric disorder, including major depressive disorder, a generalized anxiety disorder not otherwise specified (NOS) or a mood disorder, to include as a manifestation of an undiagnosed illness or as due to radiation exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1992.  

This case comes before the Board of Veterans' Appeals on appeal from a May 2007 rating decision of the RO.  

In a statement received in May 2009, the Veteran requested a hearing at the Board's offices in Washington, D.C and was scheduled for one in October 2010.  In August 2010, the Veteran requested that his hearing be postponed, and in November 2010 the Board informed him that his new hearing was to be held in April 2011.  He again requested a postponement in March 2011, and his hearing was rescheduled to take place in July 2011.  

The Veteran failed to report to this hearing and in July 2011, his representative submitted a request for postponement due to a death in the family.  The Board, yet again, rescheduled the Veteran for a hearing to take place in May 2012.  The Veteran failed to report to his hearing and did not provide a written motion showing good cause for his failure to report.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

In light of various statements submitted by the Veteran in support of his claims, the issues listed on the title page of this decision have been recharacterized for the sake of clarity and to include consideration of all theories of entitlement upon which the Veteran has requested to base his claims.  

Additionally, as to the claim for an acquired psychiatric disorder, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As the clinical record reflects diagnoses of major depressive disorder, generalized anxiety disorder NOS and mood disorder, the Board has recharacterized the issue to consider all reported psychiatric disabilities in accordance with the holding in Clemons.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that his gonadal failure with complications (alternatively referred to as hypogonadism), chronic fatigue syndrome diagnosed as sleep apnea, Reynaud's Syndrome, chronic pain syndrome, and acquired psychiatric disorder are manifestations of an undiagnosed illness or, in the alternative, are due to the exposure to ionizing radiation while serving as a radar technician aboard the U.S.S. Dwight D. Eisenhower.  

Specifically, the Veteran claims that he was exposed to depleted uranium and ionized radiation from the Phalanx System on the ship via inhalation.  He has also relates the development of his symptoms to "vaccines," petrochemical fuel vapors and exhaust from power generators, jet aircraft and diesel propulsion systems, and cancer causing Polychlorinated Biphenyls (PCBs) to when he was exposed when cleaning waste oil that spilled from transformers.  

Initially, the Board notes that the Veteran has not been sufficiently furnished the law and regulations pertinent to the undiagnosed illness and ionizing radiation aspects of his claims.  Accordingly, corrective notice must be provided to the Veteran in accordance with the duty to notify.  

The Veteran is shown to have had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2002).  The DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that he was twice awarded a Southwest Asia Service Medal, indicative of service in the Persian Gulf War.  Also, a Letter of Commendation from the Commander of Task Force 154 reveals that the Veteran was cited for the performance of his duties as Instrument Landing System and Marshalling Radar Technician in the U.S.S. Dwight D. Eisenhower while deployed from September 26, 1991 to March 26, 1992 in the support of Operation Desert Storm.  

Thus, the Veteran is a "Persian Gulf Veteran" and can avail himself of the provisions relating to presumptive service connection, and to service connection for an undiagnosed illness.  38 C.F.R. § 3.317(d) (2011); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  

With claims of service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).  

The Veteran has not been accorded a Persian Gulf War protocol examination to determine the nature and likely etiology of any undiagnosed illness.  

The Veteran also has submitted internet research and articles, including "Epidemiologic Evidence Relevant to Radar (Microwave) Effects" and "Depleted uranium contamination by inhalation exposure and its detection after-20 years: implications for human health assessment" in support of his claims.  

In accordance with the provisions of 38 C.F.R. § 3.311(a)(2)(iii) and (b)(4), the RO requested a DD Form 1141, or equivalent record of occupational radiation exposure, and a history of service-incurred occupational exposure to ionizing radiation from the Department of the Navy, Navy Environmental Health Center Detachment, Naval Dosimetry Center (Naval Dosimetry Center).  

The DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, reflected that the Veteran was exposed to ionizing radiation while stationed aboard the U.S.S. Dwight D. Eisenhower, on and off, from May 1988 to February 1990.  The report reflects that the total lifetime accumulated dose exposure was 00.000, and that the permissible lifetime accumulated dose was 05.000, 05.000, 10.000, and 15.000, over 4 separate periods of exposure.  

A response from the Naval Dosimetry Center, received in April 2007, indicated that the Veteran was exposed to 00.000 dose REMs of Deep Dose Equivalent (DDE)-Photon radiation from May 20, 1988 to May 21, 1988.  

After it is determined by the dose assessment that the veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  

After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in such a disease.  38 C.F.R. § 3.311(c)(1).  Thus far, the development under the pertinent provisions of 38 C.F.R. § 3.311(b) has not taken place.  

The service treatment records generally show findings of a complaint of aches and fatigue, and treatment for exposure to gonococci, probable prostatitis, and pyuria secondary to prostatitis.  An Immunization Record reveals that he was immunized against small pox, typhoid, tetanus, yellow fever, meningococcal, influenza, oral polio trivalent 1, oral polio trivalent 2, adeno virus 4 and 7, rubella, and bicillin.  The report indicates that the Veteran had no reactions to transfusions, drugs, sera, foods, or allergens, and that his tuberculosis and human immunodeficiency virus sensitivity testing yielded negative results.  

The post-service treatment records include findings of chronic fatigue syndrome, obstructive sleep apnea, insomnia, joint pain, Reynaud's Syndrome, hypogonadism, and an acquired psychiatric disorder that have been attributed to a various number of causes.  Specifically, he underwent a War Related Illnesses and Injuries Study Center (WRIISC) evaluation in January 2007.  However, the Research Health Scientist who performed the evaluation did not have a copy of the dose estimate.  Moreover, the evaluation did not address whether the Veteran was found to have an undiagnosed illness.   

Moreover, the Veteran claims various theories of entitlement in connection with his claims, including on a direct and presumptive basis.  The clinical record also suggests that the claimed disorders may be related to one another.  Namely, the record indicates that the Veteran's fatigue and psychiatric symptoms may be related to his hypogonadism.  

However, no VA examination has been provided that addresses the nature and etiology of these disorders in terms of the Veteran's theories of entitlement.  

Hence, the Board finds that it is necessary to obtain medical opinions to more adequately addresses the nature and etiology of the claimed disorders in light the facts established by the evidence in the claims file.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, throughout the record, the Veteran has reported undergoing treatment at various private medical facilities and by various private practitioners, to include-the "Cleveland Clinic," "Raleigh Neurology," "Raleigh Endocrinology," "Hillandale Clinic," "Dr. Randall Parrish," "Dr. Kamdar," and "Dr. Prakken."  Accordingly, an attempt to obtain these records should be made in accordance with the duty to assist.  

The Board reviewed the Virtual VA electronic records and found no medical records in the Veteran's electronic record.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should provide the Veteran with appropriate, corrective  VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims, to include as due to undiagnosed illness and as due to ionizing radiation exposure.  

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA health care providers who have treated him for his claimed conditions since service.  The RO should specifically seek to obtain records from the "Cleveland Clinic," "Raleigh Neurology," "Raleigh Endocrinology," "Hillandale Clinic," "Dr. Randall Parrish," "Dr. Kamdar," and "Dr. Prakken."    

The RO should aid the Veteran in securing these records, to include providing necessary authorization(s), as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

The Veteran should be notified that he may submit medical records directly to VA in support of his claims.  

3.  The RO should review the dose estimate report and determine whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c) (2011).  

4.  After any outstanding records have been associated with the claims file, the RO should have the Veteran scheduled for a Persian Gulf War protocol examination and any other examination that is necessary to ascertain the nature and likely etiology of the claimed conditions.  

The claims folder and a copy of this remand should be provided to the examiner(s) for review in conjunction with the examination(s).  The examiner(s) must acknowledge receipt and review of these materials in any reports generated by the examination(s).  

An appropriate VA examiner should comment on the following:

a.  Is it at least as likely as not that any gonadal failure (including hypogonadism), chronic fatigue syndrome (including obstructive sleep apnea), Reynaud's Syndrome, chronic pain, or an acquired psychiatric disorder (evaluated by using the DSM-IV) is due to the Veteran's exposure to radiation or another event or incident of his period of active service? 

b.  Are any of the Veteran's reported symptoms attributable to a known clinical diagnosis? 

c.  Are any of the symptoms due to an undiagnosed illnesses and/or medically unexplained chronic multisymptom illness?  

The examiner is advised that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  

The examiner is also advised that for the purposes of 38 C.F.R. § 3.317(a), disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

6.  After completing all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case (SSOC) to the Veteran and his representative and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

